Citation Nr: 1640195	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966 and from August 5, 1972 to August 19, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before a Decision Review Officer (DRO) in April 2013.  A transcript is of record.

In his September 2012 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In June 2016, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record, including the Veteran's April 2013 DRO hearing testimony, reflects the Veteran was not working.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board. Id.  The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not shown to cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See January 2011 correspondence and the April 2013 DRO hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and private and VA treatment records with the claims file.  The Veteran was also afforded adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

There was some suggestion at his April 2013 personal hearing that the symptoms of his PTSD had changed since his 2011 VA examination.  However, rather asking for an updated examination, he indicated that his private psychiatric treatment records, which were obtained and associated with the claims file, accurately depicted the severity of his PTSD.   He did not believe a new examination was needed.  The Board agrees.  Records dated up to May 2015 are now on file.  In that regard, there is no evidence (lay or medical) indicating that there has been a material change in the severity of the Veteran's psychiatric disorder.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Procedurally, the Veteran submitted a service connection claim for PTSD in September 2008 but withdrew the claim in January 2009.  Thereafter, on October 18, 2010, the Veteran submitted another claim for entitlement to service connection for PTSD.  The June 2011 rating decision granted service connection for PTSD and assigned a 30 percent disability rating effective October 18, 2010.  Thereafter, the June 2015 rating decision increased the evaluation of the Veteran's PTSD from 30 percent disabling to 70 percent disabling effective October 18, 2010.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The applicable medical evidence of record begins with an April 2011 VA QTC examination.  The April 2011 QTC examination report documented the Veteran suffered from recurrent recollection of events in Vietnam and increased arousal due to a traumatic event.  Moreover, he had difficulty falling asleep and hypervigilance.  He reported having a difficult relationship with his brothers and sisters.  However, he had been married for 47 years at the time of the examination.  The Veteran and his wife have four children.  He maintains good relationships with the children.  Occupationally, the Veteran's last job was working part-time for a pharmacy company.  He had a good relationship with his supervisors and coworkers.  He also reported no problems getting along with others as a reservist.  

At the time of the examination, the Veteran was found to be short tempered and quite impatient with others.  He was over inclusive and would get carried away in his thought process without giving any importance to the time he had spent in a conversation.  His concentration was normal and he did not have any panic attacks.  However, he did admit to being suspicious.  He denied hearing voices or seeing things and was not delusional nor have a history of hallucinations.  His thought process was normal, somewhat pressured and his judgment and abstract thinking were normal.  His memory for remote and recent events was good, but he reported having memory problems.  No suicidal or homicidal ideations were documented.  The examiner found the Veteran's present state of mind would make it very hard for him to get a job in his field, especially when he has a tendency to dominate the conversation.  A GAF score of 60 was assigned.

A neuropsychological assessment was completed by Dr. J. M., Psy.D, in April 2012.  At that time, the Veteran endorsed concerns with short term recall.  He also identified concerns with attentional processing and work finding difficulty.  From an emotional standpoint, the Veteran reported symptoms of anger and worry.  The Veteran was adequately dressed and groomed.  Overall, he remained cooperative to the best of his abilities.  The Veteran described himself as potentially prone to extreme anger displays.  Moreover, changes in routine and unexpected events were likely to generate stress.  

The record includes private treatment records from Dr. W.B. dated September 2012 through May 2013.  These records document the Veteran's treatment for his PTSD symptoms, including his difficulties with anger and irritability as well as his issues relating to "taking care of his people."  Specifically, a September 2012 treatment notation documented the Veteran's major symptoms as irritability and outbursts of anger.  In addition, the Veteran reported intrusive thoughts, insomnia, hypervigilance and anxiety.  Thereafter, an October 2012 notation indicated the Veteran was upset about his memory function and also appeared to find social situations in a negative light.  A March 2013 notation then reported irritability with his 47 year old special needs daughter and with his wife.  

A hearing was held before a DRO in April 2013.  The Veteran provided testimony as to the history and nature of his PTSD as well as his treatment history.  Relating to his PTSD symptoms, he testified that he was not able to sleep well at night, even when he uses medication sleep aids.  He described his PTSD symptoms has having impacted his social life.  He had no friends.  He also reported issues with his memory as well as anger outbursts.  The Veteran testified that he cannot work, does not go to school, and his mood changed all the time.  He also experienced obsessed rituals which interfere with routine activities, intermittently illogical speech and unprovoked irritability.  At the close of the hearing, the Veteran and the DRO agreed an examination was not necessary.  Instead, the Veteran agreed the treatment records from Dr. B. would be sufficient, in lieu of an examination.

A March 2013 letter from Dr. W.B., Ph.D., the Veteran's treating psychologist, reported the Veteran's initial symptoms of PTSD included irritability with unprovoked outbursts of anger as well as intrusive thoughts, insomnia, hypervigilance and anxiety.  The symptoms have negatively impacted his ability to establish and maintain close interpersonal relationships and social relationship in general.  He also described issues with both short and long term memory and an underlying sense of guilt for the loss experienced in Vietnam.  Dr. W.B. reported after 13 session of treatment, the Veteran's symptoms remained the same with the exception of reduced levels of irritability and no recent outburst of unprovoked anger.

In October 2014, a VA treatment record reflects an initial treatment plan was established for the Veteran, which included a 10 week recovery course.  He reported experiencing nightmares and flashbacks, along with difficulty falling or staying asleep, irritability or anger, feeling "jumpy" when hearing a loud noise and always felt on guard.  He denied suicidal ideations but did report homicidal ideations with no plan.  Another October 2014 treatment notation included primary symptoms of anxiety, easily startled by loud noise, irritability, easily angered, lack of patience, difficulty sleeping, depressed mood at times, re-experiencing events when triggered, short term memory loss and isolation from social situations.  He also reported difficulty with patience with his wife at times as well as having problems in his relationships with his four children.  A February 2015 VA psychological notation in which the Veteran had a difficult time responding to questions about what brought him in for treatment.  He had significant fears about current memory functions and reported many PTSD symptoms.  For instance, he reported using memory aids and worrying about Alzheimer's or dementia.  He was unable to think of what would make his life better and a follow up appointment was scheduled.  No suicidal or homicidal ideations were indicated.

The record also includes VA psychotherapy group notations from Yoga for Warriors dated March 2015 through May 2015.  In a March 2015 phone call, the Veteran expressed enthusiasm and excitement for the group to begin.  He ended the call by stating, "I'm probably talking too much" and indicated he was looking forward to yoga.  Thereafter, in May 2015, the Vetera attended Yoga for Warriors.  He appeared oriented in all spheres and had no abnormalities in speech, behavior, or thought processes.  He also did not display any suicidal or homicidal ideation or behavior.  He even lingered after class to chat with the instructor.

At no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating.  The Veteran struggles with irritability with unprovoked outburst of anger along with symptoms such as intrusive thoughts, insomnia, hypervigilance and anxiety. These symptoms have negatively impacted his ability to maintain close interpersonal relationships and social relationships in general.  There is also evidence that obsessive rituals impact his daily activities, changes in mood, as well as poor sleep.  He also consistently reported memory problems throughout the record.  He reports having few, if any, friends.  He tends to isolate himself.  

However, with all this said, the record clearly shows that the Veteran has maintained a marriage to his wife for over 45 years.  He remains in contact with his four children.  He more recently started a yoga class, which shows his ability to engage with others.  Thus, despite not having friends and preferring social isolation, the Veteran's social relationships with his family, albeit far from ideal, belies the notion of the Veteran having total social impairment.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As previously indicated, there is no evidence that the Veteran has total social impairment, as he has been able to maintain some social relationships.  In particular, while strained at times, the Veteran is married and has a relationship with his four children.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Ca. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  His other service connected disabilities are left elbow dislocation, tinnitus and bilateral hearing loss and there has been no evidence or argument that these disorders results in any additional disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating higher than 70 percent for service-connected PTSD is denied.








	(CONTINUED ON NEXT PAGE)



REMAND

As noted above, the record has raised entitlement to a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable. Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU.  In so doing, notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

2.  The Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


